       Case 1:18-cv-08079-ALC-SDA Document 80 Filed 08/28/20 Page 1 of 2



                          MORRISON-TENENBAUM PLLC, ATTORNEYS-AT-LAW M-T-LAW.COM
                             87 WALKER STREET 2ND FLOOR NEW YORK NY 10013
                                     PHONE 212.620.0938 FAX 646.998.1972




                                                                                  August 27, 2020
VIA CM/ECF
The Honorable Stewart D. Aaron
United States Magistrate Judge
500 Pearl Street
New York, NY 10007

        Re:    Agapito v. Amir Ram Bagels, Inc.
               18-cv-08079-ALC-SDA                                                         8/28/2020

Dear Judge Aaron:

        Our office is counsel to the Defendants in this action. We write to respectfully request a

brief extension of time to re-file Defendants’ motion to refer the action to the bankruptcy court,

from August 31, 2020 to September 4, 2020. If the extension is granted, we also ask that Plaintiffs

receive the same extension for their motion. I also write to request clarification of the Court’s

order inviting the parties to re-file their respective motion to refer the action to the bankruptcy

court and to sever (Dkt. No. 78).

        The reason for the request is that I will be the attorney from our office filing the motion

and I am current on vacation, through August 31, 2020. Plaintiffs consent to this request. This is

the first request for an extension of time to re-file this motion.

        We also request clarification on whether the re-filed motions must be identical verbatim to

the motions the parties previously filed, or if the parties are welcome to make changes to their

motion. Defendants assumed that the motions need not be identical to those previously filed, but

the Plaintiffs’ counsel apparently believe that the motions must be identical. Plaintiffs’ counsel

has indicated to me that he opposes any changes to the motions that were previously filed.
       Case 1:18-cv-08079-ALC-SDA Document 80 Filed 08/28/20 Page 2 of 2




Plaintiffs’ counsel and Defendants’ counsel agree that if changes to the motions are permitted, we

would need to set a briefing schedule, but have not agreed on one yet. If the Court advises that

changes are permitted, we will confer further and submit a jointly proposed scheduling order.

        We thank the Court for its attention to this matter.


                                                               Respectfully Submitted,

                                                               /s/ Joshua S. Androphy
                                                               Joshua S. Androphy, Esq.




Cc: Counsel of record (VIA ECF)


ENDORSEMENT: Request GRANTED IN PART and DENIED IN PART. The parties' motions were
deemed withdrawn. If Plaintiffs or Defendants wish to re-file motions seeking the same or similar relief, they
shall do so no later than 9/4/2020, or shall seek a further extension of time by that date. The Court declines to
advise the parties what should or should not be included in any re-filed motion. In addition, the parties shall
meet and confer and file a joint letter regarding a proposed discovery schedule no later than 9/4/2020. SO
ORDERED.
Dated: 8/28/2020
